PER CURIAM.
The appellant challenges an order by which the trial court summarily denied his Florida Rule of Criminal Procedure 3.850 motion for postconvietion relief. The appellant’s motion included claims that his trial counsel was ineffective for fading to advise him of the defense of voluntary intoxication and for failing to investigate and present witnesses who would have supported such a defense. These claims were facially sufficient and were not refuted by the attachments to the order. See Hester v. State, — So.2d —, 1998 WL 323517,. 23 Fla. L. Weekly D1567 (Fla. 1st DCA June 22, 1998). We accordingly reverse that portion of the order by which these claims were denied. The order is otherwise affirmed, and the case is remanded.
ERVIN, ALLEN and BROWNING, JJ., CONCUR.